DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Status of Claims
Applicant's arguments, filed 11/23/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/23/2021.
Applicants have amended claims 1, 9, 12, and 14.
Applicants have left claims 2, 3, 5-7, 10, 11, 13, 15, 17, and 18 as previously presented/originally filed.
Applicants have previously canceled claims 4, 8, and 16.
Claims 1-3, 5-7, 9-15, 17, and 18 are the current claims hereby under examination.

	
Claim Interpretation- 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The claims do not invoke 112(f).
Claim Rejections - 35 USC § 103 – Modified and Newly Applied Necessitated by Applicants Amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel DeVries (Pub. No. US 2016/0262707), hereinafter referred to as DeVries, in view of Cho et al. (Pub. No. US 2016/0174853), hereinafter referred to as Cho.
The claims are generally directed towards an organism analyzing apparatus comprising: one or more processors programmed to acquire a plurality of blood glucose levels in a time sequence measured by a blood-glucose measuring instrument and calculate, based on the time sequence of the blood glucose levels, an amount of change in the blood glucose levels due to ingestion of an organism; and a memory configured to store reference information 
Regarding Claim 1, DeVries discloses an organism analyzing apparatus (Abstract, “monitoring device”) comprising: 
one or more processors (Fig. 6, element 56, “processing circuitry”) programmed to acquire a plurality of blood glucose levels in a time sequence measured by a blood-glucose measuring instrument (Fig. 6, element 52, “blood glucose sensor”, and para. [0060], “the blood glucose data can be in the form of blood glucose concentrations for a given time…”) and calculate, based on the time sequence of the blood glucose levels, an amount of change in the blood glucose levels due to ingestion of an organism (Fig. 14 and para. [0068], “incremental area under the curve (IAUC) can be calculated as the area under the curve of the blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted for the about 2 hour period of time following the start of a meal”); and 

the one or more processors (Fig. 6, element 56, “processing circuitry”) are further programmed to 
calculate the ingested sugar content due to the ingestion using the amount of change in the blood glucose levels and the reference information (Fig. 16, element 216, “receive meal starting time and blood glucose sensor data for a meal” and element 222, “calculate mass of carbohydrates intake”, para. [0064], “block 222 of Fig. 16 uses the processing circuitry to calculate the mass of carbohydrates [sugars] intake”, and paras. [0055] and [0072], “processing circuitry can be configured to calculate other nutrition-related metrics for example … a further breakdown for carbohydrates (for example … sugars … glucose-like sugars)”, therefore, the processing circuitry is configured to calculate the ingested carbohydrates due to a user’s meal based on the baseline and a change in the IAUC).
However, DeVries does not explicitly disclose the processor is further configured to make a first determination of presence or absence of exercise by the organism, and, based on a result of the first determination, (i) execute calculation of the ingested sugar content and perform a subsequent correction of the calculated ingested sugar content in response to the result indicating the organism is exercising, wherein the correction is performed using a 
Cho teaches of a blood glucose measurement apparatus that determines a user’s blood glucose level and a control unit that is configured to correct the determined blood glucose level based on biometric information (Abstract, Fig. 21A, and para. [0255-0258]). Cho further teaches of acquiring biometric information, such as a motion quantity data, and correcting the blood glucose level measured based on the motion quantity (para. [0258] and [0266]). Cho further teaches that the correction value is controlled based on a degree of motion of the user (para. [0260] and [0266] and Formula 6, variable “motion_quantity”). Further Cho teaches that if the user is not in motion, no correction is performed (para. [0266] and Formula 6, if there is no Motion_quantity measured, the correction will be 0 of the Glucose_measure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more processors disclosed by DeVries to explicitly correct a blood glucose measurement based on an amount of exercise the user is performing. Cho teaches that while a user is exercising or in motion, the blood glucose levels will change due to exercising, but the actual blood glucose levels may be higher or lower (para. [0069]). One of ordinary skill would have recognized the benefit of accounting for a degree of motion or exercise in a blood glucose measurement in order to obtain a more accurate blood glucose measurement in order to obtain an accurate ingested sugar content. 
Regarding Claim 3, modified DeVries discloses the organism analyzing apparatus according to claim 1.

Cho further teaches that the determination of an amount of activity of the organism can be made from an activity meter, such as a heart rate sensor, a pedometer, thermometer or a GPS sensor (para. [0262]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological sensors, which can include motion sensors (DeVries, para. [0113]) and the one or more processors to additional measure an activity amount to make the first determination. Cho teaches that the measured motion quantity can be determined by a pedometer, a heart rate sensor, or a GPS sensor (para. [0262]). 
Regarding Claim 5, modified DeVries discloses the organism analyzing apparatus according to claim 1, wherein the one or more processors are further programmed to determine a start point of the ingestion from the plurality of blood glucose levels (Fig. 13, element 204, and para. [0061], “processing circuitry calculates an estimate of the starting time for a given meal”) and determine the amount of change in the blood glucose levels based on a blood glucose level at the start point among the plurality of blood glucose levels (Fig. 14 and para. [0068], “IAUC can be calculated as the area under the curve of blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted”).
Regarding Claim 7, modified DeVries discloses the organism analyzing apparatus according to claim 3, wherein the one or more processors are further programmed to 
Regarding Claim 9, DeVries discloses a sugar-content estimating method (Abstract and Fig. 13) executed by one or more processors (Fig. 6, element 56, “processing circuitry”, and para. [0062]), the method comprising: 
acquiring a plurality of blood glucose levels in a time sequence from a blood-glucose measuring instrument (Fig. 6, element 52, “blood glucose sensor”, Fig. 13, element 202, “receive blood glucose sensor data” and para. [0061], “processing circuitry receives the blood glucose data”); 
calculating, based on the plurality of blood glucose levels, an amount of change in the blood glucose levels due to ingestion of an organism (Fig. 14 and para. [0068], “incremental area under the curve (IAUC) can be calculated as the area under the curve of the blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted, for the about 2 hour period of time following the start of a meal”); and 
calculating, based on reference information representing a relation between the amount of change in the blood glucose levels and ingested sugar content, the ingested sugar content corresponding to the amount of change in the blood glucose levels (Fig. 16, element 
However, DeVries does not explicitly disclose where a first determination of presence or absence of exercise by the organism is made, and, based on a result of the first determination, (i) calculation of the ingested sugar content is executed and a subsequent correction of the calculated ingested sugar content is performed in response to the result indicating the organism is exercising, wherein the correction is performed using a correction value that is controlled according to a degree of the exercise, and (ii) the calculation of the ingested sugar content is executed without the correction in response to the result indicating the organism is not exercising.
 	Cho teaches of a blood glucose measurement apparatus that determines a user’s blood glucose level and a control unit that is configured to correct the determined blood glucose level based on biometric information (Abstract, Fig. 21A, and para. [0255-0258]). Cho further teaches of acquiring biometric information, such as a motion quantity data, and correcting the blood glucose level measured based on the motion quantity (para. [0258] and [0266]). Cho further teaches that the correction value is controlled based on a degree of motion of the user (para. [0260] and [0266] and Formula 6, variable “motion_quantity”). Further Cho teaches that if the user is not in motion, no correction is performed (para. [0266] and Formula 6, if there is no Motion_quantity measured, the correction will be 0 of the Glucose_measure). It would have 
Regarding Claim 14, DeVries discloses an organism analyzing apparatus (Abstract, “monitoring device”) comprising: 
an activity meter (Fig. 6, element 60, “physiological and/or environmental sensors”) configured to measure an activity amount of an organism (para. [0113], “portable monitoring device can monitor and/or calculate caloric expenditure”, for example by motion sensors or heart rate sensors); 
a blood-glucose measuring instrument configured to measure a blood glucose level of the organism (Fig. 6, element 52, “blood glucose sensor” and para. [0060], “the blood glucose data can be in the form of blood glucose concentrations over time…”); and 
one or more processors programmed to (Fig. 6, element 56, “processing circuitry”)
make a first determination, based on the activity amount, of presence or absence of exercise (para. [0113], “portable monitoring device can track, in combination of nutrition related metrics, other health related metrics”, therefore the device can detect a presence of another health related metric, like an activity amount), 

calculate, based on the plurality of blood glucose levels, an amount of change in the blood glucose levels due to ingestion by the organism, and calculate ingested sugar content due to the ingestion using the presence or absence of exercise and the amount of change in the blood glucose levels (Fig. 14 and para. [0068], “incremental area under the curve (IAUC) can be calculated as the area under the curve of the blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted, for the about 2 hour period of time following the start of a meal” and paras. [0055 and 0072], “processing circuitry can be configured to calculate other nutrition-related metrics for example … a further breakdown for carbohydrates (for example … sugars … glucose-like sugars”). 
However, DeVries does not explicitly disclose wherein based on a result of the first determination, (i) calculation of the ingested sugar content is executed and a subsequent correction of the calculated ingested sugar content is performed in response to the result indicating the organism is exercising, wherein the correction is performed using a correction value that is controlled according to a degree of the exercise, and (ii) the calculation of the ingested sugar content is executed without the correction in response to the result indicating the organism is not exercising.
Cho teaches of a blood glucose measurement apparatus that determines a user’s blood glucose level and a control unit that is configured to correct the determined blood glucose level 
Regarding Claim 15, modified DeVries discloses the organism analyzing apparatus according to claim 14, further comprising a memory (Fig. 6, element 56, “processing circuitry”) configured to store reference information representing a relation between the amount of change in the blood glucose levels and the ingested sugar content (para. [0068], “the IAUC can be calculated with respect to the blood glucose concentration with respect to time … alternatively the IAUC can be predetermined, or can be selected values”), wherein the one or more processors are further programmed to calculate the ingested sugar content due to the .
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel DeVries (Pub. No. US 2016/0262707), hereinafter referred to as DeVries, in view of Cho et al. (Pub. No. US 2016/0174853), hereinafter referred to as Cho as applied to claim 1 above, and further in view of Takeuchi et al. (Pub. No. US 2011/0118987), hereinafter referred to as Takeuchi.
Regarding Claim 2, modified DeVries discloses the organism analyzing apparatus according to claim 1.
However, modified DeVries does not explicitly disclose wherein the one or more processors are further programmed to make a second determination of presence or absence of alcohol drinking by the organism, and -2-Application No. 16/382,253 calculate the ingested sugar content according to a result of the second determination.
Takeuchi teaches a blood sugar level calculating device by acquiring meal intake, calorie consumption, pulse information, and other health related metrics to predict a user’s blood sugar level (Abstract and Fig. 2). Takeuchi further teaches of a drinking information acquiring 
Regarding Claim 6, modified DeVries discloses the organism analyzing apparatus according to claim 2, wherein the one or more processors are further programmed to determine a start point of the ingestion from the plurality of blood glucose levels (Fig. 13, element 204, and para. [0061], “processing circuitry calculates an estimate of the starting time for a given meal”) and determine the amount of change in the blood glucose levels based on a blood glucose level at the start point among the plurality of blood glucose levels (Fig. 14 and para. [0068], “IAUC can be calculated as the area under the curve of blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted”).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel DeVries (Pub. No. US 2016/0262707), hereinafter referred to as DeVries, in view of Cho et al. (Pub. No. US 2016/0174853), hereinafter referred to as Cho as applied to claim 9 Takeuchi et al. (Pub. No. US 2011/0118987), hereinafter referred to as Takeuchi.
Regarding Claim 10, modified DeVries discloses the sugar-content estimating method according to claim 9.
However, modified DeVries does not explicitly disclose further comprising making a second determination of presence or absence of alcohol drinking by the organism, wherein the ingested sugar content is calculated according to a result of the second determination.
Takeuchi teaches a blood sugar level calculating method by acquiring meal intake, calorie consumption, pulse information, and other health related metrics to predict a user’s blood sugar level (Abstract and Fig. 2). Takeuchi further teaches of a drinking information acquiring unit (Fig. 2, element 203) to determine if a user is drinking (para. [0041 and 0069]). Takeuchi further teaches that the second predictive blood sugar level calculating unit has to satisfy periods of certain conditions, one of which is a non-drinking time. Based on the conditions being met and satisfied, the process continues to calculate the predictive blood sugar level (para. [0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry disclosed by modified DeVries to additional make a second determination of a presence or absence of alcohol drinking and calculate the ingested sugar based on the determination. Takeuchi teaches that acquiring drinking information allows for the blood sugar level calculating device to take into account the additional caloric effects of alcohol (para. [0009]).
Regarding Claim 11, modified DeVries discloses the sugar-content estimating method according to claim 9.

Takeuchi further teaches in Fig. 2 of a method of predicting a blood glucose level due to ingestion of food. Takeuchi teaches in Fig. 2 and elements 114 and 116 of using an activity meter and a pulse meter that can be connected by a wire or wirelessly to measure an amount of activity and pulse rate (para. [0037-0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological and/or environmental sensors disclosed by modified DeVries to explicitly use a pulse rate meter and an activity meter to determine if a user was drinking alcohol by monitoring the amount of activity and pulse rate. Takeuchi teaches that using wireless meters allows for a more portable device and allows for the method to determine motion and detect changes in pulse (para. [0037-0038]).
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel DeVries (Pub. No. US 2016/0262707), hereinafter referred to as DeVries, in view of Cho et al. (Pub. No. US 2016/0174853), hereinafter referred to as Cho as applied to claims 14 and 15 above, and further in view of Takeuchi et al. (Pub. No. US 2011/0118987), hereinafter referred to as Takeuchi.
Regarding Claim 17, modified DeVries discloses the organism analyzing apparatus according to claim 14, further comprising a pulse meter (Fig. 6, element 60, “physiological 
However, modified DeVries does not explicitly disclose wherein the one or more processors are further programmed to determine, based on the activity amount and the pulse rate, presence or absence of alcohol drinking and calculate the ingested sugar content due to the ingestion using the presence or absence of alcohol drinking and the amount of change in the blood glucose levels.
Takeuchi teaches in Fig. 2 of an apparatus for predicting a blood glucose level due to ingestion of food. Takeuchi teaches in Fig. 2, elements 114 and 116 and para. [0041] of an activity meter and a pulse meter that are used to acquire and calculate information from a user, like a change in activity and pulse. Takeuchi further teaches of using these additional measurements from a pulse meter and a determination of alcohol drinking to calculate a predicted blood glucose level (para. [0070-0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry disclosed by modified DeVries to additionally include monitoring the heart rate and pulse rate to monitor a change in the blood glucose levels. Takeuchi teaches that determining a change in a user’s heart rate and pulse rate can be used to determine a change in caloric consumption, which would increase or decrease the user’s blood glucose levels (para. [0069]).
Regarding Claim 18, modified DeVries discloses the organism analyzing apparatus according to claim 15, further comprising a pulse meter (Fig. 6, element 60, “physiological 
However, modified DeVries does not explicitly discloses wherein the one or more processors are further programmed to determine, based on the activity amount and the pulse rate, presence or absence of alcohol drinking and calculate the ingested sugar content due to the ingestion using the presence or absence of alcohol drinking, the amount of change in the blood glucose levels, and the reference information.
Takeuchi teaches in Fig. 2 of an apparatus for predicting a blood glucose level due to ingestion of food. Takeuchi teaches in Fig. 2, elements 114 and 116 and para. [0041] of an activity meter and a pulse meter that are used to acquire and calculate information from a user, like a change in activity and pulse. Takeuchi further teaches of using these additional measurements from a pulse meter and a determination of alcohol drinking to calculate a predicted blood glucose level (para. [0070-0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry disclosed by modified DeVries to additionally include monitoring the heart rate and pulse rate to monitor a change in the blood glucose levels along with the reference base-line information of pre-meal blood glucose values. Takeuchi teaches that determining a change in a user’s heart rate and pulse rate can be used to determine a change in caloric consumption, which would increase or decrease the user’s blood glucose levels (para. [0069]).
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmanuel DeVries (Pub. No. US 2016/0262707), hereinafter referred to as DeVries, in view of .
Regarding Claim 12, DeVries discloses an organism analyzing apparatus (Abstract, “monitoring device”) comprising: 
an activity meter (Fig. 6, element 60 and para. [0113], “motion sensor”) configured to measure an activity amount of an organism (para. [0113], “portable monitoring device can in combination monitor caloric expenditure … for example a motion sensor”); 
a pulse meter (Fig. 6, element 60 and para. [0113], “heart rate sensor”) configured to measure a pulse rate of the organism (para. [0113], “portable monitoring device can track, in combination of nutrition related metrics, other health related metrics … for example a heart rate sensor (PPG or ECG)”); and 
one or more processors (Fig. 6, element 56, “processing circuitry”) programmed to
calculate, based on a plurality of blood glucose levels acquired from a blood- glucose measuring instrument, an amount of change in the blood glucose levels due to ingestion by the organism, calculate ingested sugar content due to the ingestion using the presence or absence of alcohol drinking and the amount of change in the blood glucose levels (Fig. 14, and para. [0068], “incremental area under the curve (IAUC) can be calculated as the area under the curve of the blood glucose concentration with respect to time, with the baseline (“pre-meal”) blood glucose concentration subtracted, for the about 2 hour period of time following the start of a meal” and paras. [0055 and 0072], “processing circuitry can be configured to calculate other nutrition-related metrics for example … a further breakdown for carbohydrates (for example … sugars … 
However, DeVries does not explicitly disclose determining, based on the activity amount and the pulse rate, presence or absence of alcohol drinking.
Takeuchi teaches in Fig. 2 of an apparatus for predicting a blood glucose level due to ingestion of food. Takeuchi teaches in Fig. 2 and elements 114 and 116 of using an activity meter and a pulse meter to measure the amount of activity and a pulse meter to measure the amount of activity and pulse rate and use the information collected to determine information about the user through a processor (element 204, and para. [0037-0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry disclosed by Takeuchi to further include acquiring information about the user, like calorie consumption or alcohol drinking. Using an activity meter and a pulse meter, calorie consumption can be easily acquired to predict a blood sugar level and alcohol drinking (para. [0069]).
However, modified DeVries does not explicitly disclose making a first determination of presence or absence of exercise by the organism based on the activity amount of the organism, and, based on a result of the first determination, (i) execute calculation of the ingested sugar content and perform a subsequent correction of the calculated ingested sugar content in response to the result indicating the organism is exercising, wherein the correction is performed using a correction value that is controlled according to a degree of the exercise, and 
Cho teaches of a blood glucose measurement apparatus that determines a user’s blood glucose level and a control unit that is configured to correct the determined blood glucose level based on biometric information (Abstract, Fig. 21A, and para. [0255-0258]). Cho further teaches of acquiring biometric information, such as a motion quantity data, and correcting the blood glucose level measured based on the motion quantity (para. [0258] and [0266]). Cho further teaches that the correction value is controlled based on a degree of motion of the user (para. [0260] and [0266] and Formula 6, variable “motion_quantity”). Further Cho teaches that if the user is not in motion, no correction is performed (para. [0266] and Formula 6, if there is no Motion_quantity measured, the correction will be 0 of the Glucose_measure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more processors disclosed by modified DeVries to explicitly correct a blood glucose measurement based on an amount of exercise the user is performing. Cho teaches that while a user is exercising or in motion, the blood glucose levels will elevate due to exercising, but the actual blood glucose levels may be higher or lower (para. [0069]). One of ordinary skill would have recognized the benefit of accounting for a degree of motion or exercise in a blood glucose measurement in order to obtain a more accurate blood glucose measurement in order to obtain an accurate ingested sugar content.
Regarding Claim 13, modified DeVries discloses the organism analyzing apparatus according to claim 12, further comprising -5-Application No. 16/382,253 a memory (Fig. 6, element 56, “processing circuitry”) configured to store reference information representing a relation between the amount of .
Response to Arguments
Applicant’s arguments, see Page 8-9 of Remarks, filed 11/23/2021, with respect to the rejection(s) of claim(s) 1, 9, 12, and 14 under 35 USC 103 over DeVries (US 2016/0262707) in view of Utter (US 2015/0182130) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho as applied above.
Applicants have amended independent claims 1, 9, 12 and 14 to include the limitation of executing calculation of the ingested sugar content and perform a subsequent correction of the calculated ingested sugar content in response to the result indicating the organism is exercising, wherein the correction is performed using a correction value that is controlled according to a 
Applicants have argued that DeVries and Utter do not teach these new limitations. Newly found reference, Cho, has been introduced to address the newly added limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/K.W.K./Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791